Sawyer, J., also dissenting:
The evidence shows an-inclosure by a fence—not very substantial, it is true—maintained during a period of more than ten years, and other acts of dominion exercised over the lot by the plaintiff and her grantors. It also discloses a recorded title derived from the original locators of a larger claim taken *23up as early as 1855, embracing the locus in quo, consisting of conveyances of the original claimants and their successors in interest, and a conveyance by the Sheriff in pursuance of a sale under a judgment foreclosing a mortgage. The claims and acts of ownership of the plaintiff and her grantors were notorious, and the defendants were naked intruders upon the well known claim and within the in closure of their neighbor. Whatever the rule might be, if the contest was between the plaintiff and the holder of the legal title, I am not prepared to say that the jury were not justified by the evidence in finding against the defendants. I think, therefore, that the verdict ought not to he set aside on the ground of insufficiency of the evidence, and I see no other sufficient ground for reversing the order of the District Court. I think the judgment and order should be affirmed.